DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.)
In sum, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception to patentability (i.e. a law of nature, a phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.
Revised Guidance Step 2A – Prong 1
	Under 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
	Here, the limitations “receiving a sampling target… generating sampled data… determining, based on the sampling target, a value for the sampling data… determining based on the value for the sampled data, whether to provide the sampled data to a remotely disposed computing device” recited in claim 1 and similarly in claim 7 recites the abstract idea of a mental process. Additionally, the limitations of “providing, to a plurality of remotely disposed devices each comprising one or more sensors, a sampling target… receiving, from the plurality of remotely disposed devices, sampled data provided by the plurality of remotely disposed devices based on the sampling target… and training one or more machine learning models based on the sampled data” recited in claim 13 and similarly 17 also recites the abstract idea of a mental process. If a claim limitation, under its broadest reasonable interpretation, recites a limitation that can practically be performed in the human mind, then it falls within the "mental processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The above limitations of independent claims 1, 7, 13, and 17 fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively, be performed in the human mind or with the aid of pen and paper. This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”).	Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).
	Here, a human being could mentally receive a sampling target, mentally generate sample data based on that target, determine a value of that sampling target based on the data in their mind, and determine whether to communicate that information based on the value all in their mind. Additionally, a human could provide a sampling target, receive sample data, and train a learning model all in their mind.
Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract ideas to which the
claim is directed does not include limitations that integrate the abstract idea into a practical
application, since these are method claims and the claims do not provide means for
implementation. 
For example, with respect to claim 1, 7, 13, and 17, additional elements include a generic “remotely disposed computing device” (Spec. ¶57 “the remotely disposed computing device may include a computing device in a data center, a computing device facilitating execution of an execution environment 227, etc.”) See, e.g., MPEP §2106.05 I.A.), Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”) This “remotely disposed computing device” is therefore generic and is not used to carry out the abstract idea claim limitations. The “remotely disposed computing device” constitutes generally linking of the use of the abstract idea to a particular technological environment (to provide and receive sampling data/targets). 
	In addition, merely “[u]sing a computer to accelerate an ineligible mental process does
not make that process patent-eligible.” Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada
(U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717
F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to
lend speed or efficiency to the performance of an otherwise abstract concept does not
meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014).
Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to
determine whether they amount to something “significantly more” than the recited abstract
idea. (i.e., an innovative concept).
Here, the additional element of a “remotely disposed computing device” does not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the remotely disposed computing device is passively recited and does not carry out the abstract idea. The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. See, e.g., MPEP §2106.05 I.A.), Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Thus, the remotely disposed computing device does not amount to “significantly more” than the abstract ideas themselves.
	The additional elements of the dependent claims merely refine and further limit the
abstract idea of the independent claims and do not add any feature that is an “inventive
concept” which cures the deficiencies of their respective parent claim under the 2019 PEG
analysis. None of the dependent claims considered individually, including their respective
limitations, include an “inventive concept” of some additional element or combination of
elements sufficient to ensure that the claims in practice amount to something “significantly
more” than patent-ineligible subject matter to which the claims are directed. The additional elements of claim 6 are all generic in view of the specification. 
The elements of the instant process steps when taken in combination do not offer
substantially more than the sum of the functions of the elements when each is taken alone. The
claims as a whole, do not amount to significantly more than the abstract idea itself because the
claims do not affect an improvement to another technology or technical field; the claims do not
amount to an improvement to the functioning of a computing device itself which implements
the abstract idea (e.g., the general purpose computer and/or the computer system which
implements the process are not made more efficient or technologically improved); the claims
do not perform a transformation or reduction of a particular article to a different state or thing
(i.e., the claims do not use the abstract idea in the claimed process to bring about a physical
change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus
patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584
(1978), where a physical change, and thus patentability, was not imparted by the claimed
process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (i.e., to provide and receive sampling data/targets).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 13-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0292323 to Rabel et al. (Rabel) in view of U.S. Patent Application Publication No. 2018/0188037 to Wheeler et al. (Wheeler). 

With respect to claim 1, Rabel discloses a method for distributed data sampling, comprising:
receiving a sampling target; 
(¶ 82 “the maplet request may identify a request region. In an example embodiment, a request region is a region of a road network for which the maplet information/data is desired . . . request region may be defined using the nodes and/or road or lane segments bounding the request region, using a plurality of geolocation points defining a polygon bounding the request region (e.g., points located at the vertices of the polygon), using a radius and a central point to define a circle that bounds the request region, and/or the like”)
(702, FIG. 7 identify update request based on management strategy, includes sampling target; ¶91 “map management strategy may be used to define request regions, determine how often map information/data corresponding to a request region is validated, determine when efforts will be made to discover road and/or lane segments not represented by the digital map”; claim 1 “receive a maplet request identifying a request region”; ¶ 5 “Responsive to determining that the request trigger has been identified, the network apparatus may generate and provide a request trigger such that vehicle apparatuses on board vehicles located in or near the region identified in the request (referred to as the request region herein) may receive the maplet request. Responsive to receiving a maplet request a vehicle apparatus may determine if the corresponding vehicle is located within the request region and/or if/when the corresponding vehicle enters the request region. When the vehicle is within the request region, the vehicle apparatus may use sensor information/ data captured by sensors onboard the vehicle to generate an observation . . . identify one or more classes for which road information/data should be provided if features corresponding to the identified one or more classes are identified within the observation . . . classes include sign faces, road surface markings, pole-like objects, construction markers, traffic signals, lane markings, driving surface edge (e.g., edge of the pavement comprising the driving surface), and road side barriers” (i.e., targets are the objects or the request region generally))
generating sampled data;
(714, analyze road information to determine updates to map data FIG. 7 )
(902, FIG. 9 collect sensor data as vehicle traverses road network)
(claim 1, “process and fuse sensor data captured by two or more sensors of the plurality of sensors to generate a multisensory data stream comprising a plurality of observations  corresponding to a portion of a road network”)
(¶ 5 “When the vehicle is within the request region, the vehicle apparatus may use sensor information/ data captured by sensors onboard the vehicle to generate an observation”; ¶¶ 161 “lane marking sample points”;  ¶ 188 “measurement rate for driving surface edge sample point coordinates is a predetermined and/or predefined spatial sampling rate.”; ¶ 190 “an example embodiment, the driving surface edge portion 1810 may comprise a sample point field”; 192 “sample points are collected along the top edge of the roadside barrier”; 90 “real world object and/or a feature corresponding to the particular observation class is located at a location determined by averaging the locations reported for the observations by the plurality maplets. The average may be a weighted average based, for example, on covariance matrices provided by the corresponding maplets, a relevant accuracy or standard deviation provided in the header of the maplet, and/or the like . . . the map information/data may be compared to the merged road information/data to validate the map information/ data. In an example embodiment, new road/lane segments may be added to the map information/data based on merged road information/data. In an example embodiment, an update or modification of map information/data may be determined based on the merged road information/data”
determining, based on the sampling target, a value for the sampled data; and
(714, analyze road information to determine updates to map data, FIG. 7 )
(¶ 161 “roadside barrier standard deviation field, the value which is an array and/or list of the standard deviations of the longitudinal (x), lateral (y), and vertical (z) roadside barrier sample points relative to the VCS coordinate system”; 105 “a relevant accuracy or standard deviation provided in the headers of the corresponding maplets, and/or the like”; 160 “pose point standard deviation field, the value of which indicates the standard deviation for the pose point coordinates relative to the VSC coordinate system under conditions assuming good GNSS performance”; ¶ 208 “matching a geolocation (e.g., a GNSS determined location) to a point on a map . . . recorded route information can be matched with respective map or geographic records via position or GNSS data associations (such as using known or future map matching or geo-coding techniques)”; ¶134 “if the current map information/data representing the elements of the map information that do not have corresponding elements of (merged) road information/data should be removed from the digital map . . . Thus, one or more updates to the digital map and/or the map information/ data of the digital map may be determined based on the (merged) road information/data”; Rabel ¶¶104 -106 “it may be determined if observations described by road information/ data of two or more maplets correspond to the same real world object and/or feature based on observation identifiers provided by each maplet, locations of the observations, the observation class corresponding to the observations, similarity of dimensions of the observations, description of the observations (e.g., shape, color, type, and/or the like), and/or the like . . . it may be determined that the first and second observations do not correspond to the same real world object or feature/element . . . determined correspond to the same real world object or feature/ element . . . may be merged . . . determined if the (merged) road information/ data corresponding to the received plurality of maplets is in agreement with the map information/data of the digital map or if the (merged) . . . it may be determined if one or more changes to the road network have occurred since the map information/ data was last updated . .  .determine if the (merged) road information/data corresponding to the received plurality of maplets validates the current map information/data . . . do not match . . . data corresponding to the request region is not validated and/or should not be updated”). 
Rabel fails to explicitly disclose the limitation, “determining, based on the value for the sampled data, whether to provide the sampled data to a remotely disposed computing device.” since the determination of whether to update a map occurs at the server and the vehicle automatically transmits the value of the sampled data to the remote device in various embodiments.  Rabel at least suggests this feature since Rabel teaches transmission from a vehicle to a remote device (i.e., based on matching/ degree of correspondence/ validation determination, vehicle may or may not transmit a maplet update to a remote device (network apparatus), ¶ 64 “vehicle apparatus may then provide the maplet (e.g., may transmit the maplet) such that the network apparatus receives the maplet”; ¶79 “vehicle apparatus 20 may then provide the maplet ( e.g., may transmit the maplet) such that the network apparatus 10 receives the maplet”; 207, FIG. 5, changes detected? 512, yes, trigger update request, no reset validation timer 516; 716, 720, generate update, provide updated version of map to server, FIG. 7)(¶89 “digital map is maintained and/or updated based on the received plurality of maplets. For example, the map information/data of the digital map may be automatically validated (e.g., determined to be correct, accurate, and/or up-to-date) based on the maplets . . . the digital map may be updated . . . to match and/or be in agreement with the road information/data”; ¶ 106-108 “it may be determined, based on the (merged) road information/data corresponding to the received plurality of maplets, if the current map information/ data is correct, accurate, and/or up-to-date . . . comparing the (merged) road information/data corresponding to the received plurality of maplets to the current map information . . . determine whether (a) one or more elements of the (merged) road information/data do not match the corresponding element of the current map information/data, (b) one or more elements of the (merged) road information/data does not have a corresponding element in the map information/ data, and/or (c) one or more elements of the current map information/data does not have a corresponding element of the (merged) road information/data and the therefore the map information/data corresponding to the request region is not validated and/or should be updated”; 104-106 “it may be determined if one or more changes to the road network have occurred since the map information/ data was last updated . .  .determine if the (merged) road information/data corresponding to the received plurality of maplets validates the current map information/data . . . do not match . . . data corresponding to the request region is not validated and/or should not be updated”). 
	Wheeler, from the same field of endeavor, discloses probe vehicles (150a-d, FIG. 1) that receive sample targets from an online HD map system (110, FIG. 1), performs sampling on the targets (i.e., 904, FIG. 9) determines a value for sampled data related to the degree of similarity between the sample target and the sample data (908, FIG. 9) (i.e., significance value/ threshold, confidence value/ threshold, degree of matching/ threshold ¶¶ 84, 85 “match refers to a difference between data being within a predetermined threshold”, 86-88, 97-98, 121, 123-124)
	And subsequently determines based on the value for the sampled data, whether to provide the sampled data to a remotely disposed computing device (910, FIG. 9, match?, report? Yes/No) (¶¶ 123-124 “vehicle 150 determines whether to report the identified discrepancies . . . discrepancy threshold . . . calculates a significance value . . . the vehicle 150 transmits 1120 a discrepancy to the online HD map system if it determines that the discrepancy is a significant discrepancy . . . if the significance value is greater than a threshold”.)
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify Rabel, to determine whether or not to provide the sampled data to a remote device based on a value for the sampled data, as taught by Wheeler, in order to improve efficiency of limited vehicle bandwidth resources (Wheeler, ¶¶ 37, 56, 155, 162, 64) 

With respect to claim 2 and similarly 8, 
Rabel in view of Wheeler discloses:	
wherein the sampled data comprises sensor data (Rabel 902, FIG. 9 “collect sensor data as vehicle traverses road network”; Rabel claim 1 “process and fuse sensor data captured by two or more sensors of the plurality of sensors to generate a multisensory data stream comprising a plurality of observations  corresponding to a portion of a road network”)

With respect to claim 3 and similarly 9,
	Rabel in view of Wheeler discloses:
wherein determining the value for the sampled data comprises determining a score of the sampled data relative to the sampling target.  (Wheeler ¶85 “match refers to a difference between data being within a predetermined threshold”; Wheeler ¶¶ 123-124 “vehicle 150 determines whether to report the identified discrepancies . . . discrepancy threshold . . . calculates a significance value . . . the vehicle 150 transmits 1120 a discrepancy to the online HD map system if it determines that the discrepancy is a significant discrepancy . . . if the significance value is greater than a threshold”.)

With respect to claim 13 and similarly 17,
Rabel discloses a method for distributed data sampling, comprising:
providing, to a plurality of remotely disposed devices each comprising one or more sensors, a sampling target; 
(¶ 82 “the maplet request may identify a request region. In an example embodiment, a request region is a region of a road network for which the maplet information/data is desired . . . request region may be defined using the nodes and/or road or lane segments bounding the request region, using a plurality of geolocation points defining a polygon bounding the request region (e.g., points located at the vertices of the polygon), using a radius and a central point to define a circle that bounds the request region, and/or the like”)
(702, FIG. 7 identify update request based on management strategy, includes sampling target; ¶91 “map management strategy may be used to define request regions, determine how often map information/data corresponding to a request region is validated, determine when efforts will be made to discover road and/or lane segments not represented by the digital map”; claim 1 “receive a maplet request identifying a request region”; ¶ 5 “Responsive to determining that the request trigger has been identified, the network apparatus may generate and provide a request trigger such that vehicle apparatuses on board vehicles located in or near the region identified in the request (referred to as the request region herein) may receive the maplet request. Responsive to receiving a maplet request a vehicle apparatus may determine if the corresponding vehicle is located within the request region and/or if/when the corresponding vehicle enters the request region. When the vehicle is within the request region, the vehicle apparatus may use sensor information/ data captured by sensors onboard the vehicle to generate an observation . . . identify one or more classes for which road information/data should be provided if features corresponding to the identified one or more classes are identified within the observation . . . classes include sign faces, road surface markings, pole-like objects, construction markers, traffic signals, lane markings, driving surface edge (e.g., edge of the pavement comprising the driving surface), and road side barriers” (i.e., targets are the objects or the request region generally))
receiving, from the plurality of remotely disposed devices, sampled data provided by the plurality of remotely disposed devices based on the sampling target; 
(714, analyze road information to determine updates to map data FIG. 7 )
(902, FIG. 9 collect sensor data as vehicle traverses road network)
(claim 1, “process and fuse sensor data captured by two or more sensors of the plurality of sensors to generate a multisensory data stream comprising a plurality of observations  corresponding to a portion of a road network”)
(¶ 5 “When the vehicle is within the request region, the vehicle apparatus may use sensor information/ data captured by sensors onboard the vehicle to generate an observation”; ¶¶ 161 “lane marking sample points”;  ¶ 188 “measurement rate for driving surface edge sample point coordinates is a predetermined and/or predefined spatial sampling rate.”; ¶ 190 “an example embodiment, the driving surface edge portion 1810 may comprise a sample point field”; 192 “sample points are collected along the top edge of the roadside barrier”; 90 “real world object and/or a feature corresponding to the particular observation class is located at a location determined by averaging the locations reported for the observations by the plurality maplets. The average may be a weighted average based, for example, on covariance matrices provided by the corresponding maplets, a relevant accuracy or standard deviation provided in the header of the maplet, and/or the like . . . the map information/data may be compared to the merged road information/data to validate the map information/ data. In an example embodiment, new road/lane segments may be added to the map information/data based on merged road information/data. In an example embodiment, an update or modification of map information/data may be determined based on the merged road information/data”
Rabel fails to explicitly disclose:
and training one or more machine learning models based on the sampled data.
However, Wheeler, from the same field of endeavor, discloses:
and training one or more machine learning models based on the sampled data. (Wheeler ¶119 “the vehicle 150 may apply one or more machine learning models to classify all detected objects as moving objects or still objects”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of training one or more machine learning models based on sampled data, as taught by Wheeler, with the method of Rabel, in order to more easily classify objects as a certain type, i.e. a tree or a building, moving or still. (Wheeler ¶119 “The vehicle 150 classifies 1112 the detected objects. An object may represent a fixed structure such as a tree or a building or may represent a moving object such as a vehicle. For example, the vehicle 150 may apply one or more machine learning models to classify all detected objects as moving objects or still objects.”)

	With respect to claim 14 and similarly 18, 
	Rabel in view of Wheeler discloses:
	wherein the plurality of remotely disposed devices are configured to provide the sampled data based on a value associated with the sampling target.
(Rabel ¶ 64 “vehicle apparatus may then provide the maplet (e.g., may transmit the maplet) such that the network apparatus receives the maplet”; Rabel ¶79 “vehicle apparatus 20 may then provide the maplet ( e.g., may transmit the maplet) such that the network apparatus 10 receives the maplet”; Rabel 207, FIG. 5, changes detected? 512, yes, trigger update request, no reset validation timer 516; 716, 720, generate update, provide updated version of map to server, FIG. 7)(Rabel ¶89 “digital map is maintained and/or updated based on the received plurality of maplets. For example, the map information/data of the digital map may be automatically validated (e.g., determined to be correct, accurate, and/or up-to-date) based on the maplets . . . the digital map may be updated . . . to match and/or be in agreement with the road information/data”; Rabel ¶ 106-108 “it may be determined, based on the (merged) road information/data corresponding to the received plurality of maplets, if the current map information/ data is correct, accurate, and/or up-to-date . . . comparing the (merged) road information/data corresponding to the received plurality of maplets to the current map information . . . determine whether (a) one or more elements of the (merged) road information/data do not match the corresponding element of the current map information/data, (b) one or more elements of the (merged) road information/data does not have a corresponding element in the map information/ data, and/or (c) one or more elements of the current map information/data does not have a corresponding element of the (merged) road information/data and the therefore the map information/data corresponding to the request region is not validated and/or should be updated”; Rabel ¶¶104-106 “it may be determined if one or more changes to the road network have occurred since the map information/ data was last updated . .  .determine if the (merged) road information/data corresponding to the received plurality of maplets validates the current map information/data . . . do not match . . . data corresponding to the request region is not validated and/or should not be updated”). 
	Wheeler (150a-d, FIG. 1) that receive sample targets from an online HD map system (110, FIG. 1), performs sampling on the targets (i.e., 904, FIG. 9) determines a value for sampled data related to the degree of similarity between the sample target and the sample data (908, FIG. 9) (i.e., significance value/ threshold, confidence value/ threshold, degree of matching/ threshold Wheeler ¶¶ 84, 85 “match refers to a difference between data being within a predetermined threshold”, 86-88, 97-98, 121, 123-124)
	And subsequently determines based on the value, (910, FIG. 9, match?, report? Yes/No) (¶¶ 123-124 “vehicle 150 determines whether to report the identified discrepancies . . . discrepancy threshold . . . calculates a significance value . . . the vehicle 150 transmits 1120 a discrepancy to the online HD map system if it determines that the discrepancy is a significant discrepancy . . . if the significance value is greater than a threshold”) A plurality of remotely disposed devices (Wheeler ¶145 “To properly update an HD map in response to an update request, additional data from more than one vehicle may be required. In such cases the map data request module 1330 requests additional data from a plurality of vehicles.”)
		
With respect to claims 15 and similarly 19, 
	Rabel in view of Wheeler discloses:
wherein the sampled data comprises sensor data from the plurality of remotely disposed devices. 
(Rabel 902, FIG. 9 “collect sensor data as vehicle traverses road network”; Rabel claim 1 “process and fuse sensor data captured by two or more sensors of the plurality of sensors to generate a multisensory data stream comprising a plurality of observations  corresponding to a portion of a road network”; Rabel ¶199 “using sensor information/data captured by a plurality of vehicles”)

Claims 4-6, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rabel in view of Wheeler, further in view of Siegal (US20170295253A1)(hereinafter “Siegal”).
With respect to claim 4 and similarly 10,
Rabel in view of Wheeler discloses:
and wherein determining whether to provide the sampled data to the remote computing device comprises determining whether to provide the sampled data to the remote computing device based on the value (Wheeler 910, FIG. 9, match?, report? Yes/No) (Wheeler ¶¶ 123-124 “vehicle 150 determines whether to report the identified discrepancies . . . discrepancy threshold . . . calculates a significance value . . . the vehicle 150 transmits 1120 a discrepancy to the online HD map system if it determines that the discrepancy is a significant discrepancy . . . if the significance value is greater than a threshold”.)
Rabel in view of Wheeler fails to disclose:
determining a cost associated with the sampled data;
based on the cost
However, Siegal, from the same field of endeavor, discloses:
 determining a cost associated with the sampled data; (Siegal ¶10 “Each of the one or more objects (1) includes one or more sensors operable to sample data, and (2) is generated based on a respective model of the one or more objects. Each of the models includes one or more data acquisition costs associated with each of the one or more sensors.”; Siegal ¶17 “a total acquisition cost is calculated for acquiring each of the simulated data sets, the total acquisition cost being based on the data acquisition cost associated with each of the one or more sensors”)
based on the cost. (Siegal ¶63 ” Each of the applications 107 can have or be associated with one or more quality of data (QoD) metrics that indicate quality of data requirements for the data”; Siegal ¶29 “one or more of a target QoD metric and/or a target data acquisition cost are identified”; Siegal ¶30 “a highest QoD among the one or more estimated data sets having a total cost equal to or lower than the target data acquisition cost”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of determining a cost associated with sampling data and using this cost as a condition, as taught by Siegal, with the method of Rabel in view of Wheeler, in order to minimize overall costs when sampling data of a higher quality. (Siegal ¶9 “In order to reduce resource costs (e.g., bandwidth, battery, storage) incurred from sampling data from the sensors of the objects… In this way, high-quality data can be obtained at a sampling rate that minimizes resource costs”)

With respect to claim 5 and similarly 11,
Rabel in view of Wheeler, further in view of Siegal discloses:
further comprising optimizing the cost associated with the sampled data. (Wheeler Therefore ¶68 “Therefore the online HD map system 110 and the vehicle computing system 120 use data compression techniques for being able to store and transfer map data thereby reducing storage and transmission costs.”; Siegel ¶9 “The data proxies are made up of (1) data sampled from sensors of the connected objects, and (2) data that are estimated based on the sampled data. In order to reduce resource costs (e.g., bandwidth, battery, storage) incurred from sampling data from the sensors of the objects, the proxy management system dynamically calculates sampling rates at which the sensors of each of the objects is to be sampled, such that optimal sampling rates can be identified. Optimal sampling rates are calculated to meet or approximate as nearly as possible, (1) quality of data (QoD) requirements relating, for example, to the accuracy and timeliness of the sampled data; and (2) target resource costs for acquiring the data. In this way, high-quality data can be obtained at a sampling rate that minimizes resource costs.”)

With respect to claim 6 and similarly 12,
Rabel in view of Wheeler, further in view of Siegal discloses:
wherein the cost is based on one or more of a processing cost for the sampled data, (Siegal ¶9 “target resource costs for acquiring the data”; Siegal ¶17 “a total acquisition cost is calculated for acquiring each of the simulated data sets, the total acquisition cost being based on the data acquisition cost; Siegal ¶68 “minimizing resource expenditure can be achieved by, for example, calculating and analyzing the cost required to sample the data at various sampling rates used to calculate the optimal sampling rates. It should be understood that the cost required to acquire or sample data can also be referred to as “data acquisition cost.””; Siegal ¶155 “GPS has a high cost of 10 μW per sample”)
a transmission cost for the sampled data, (Wheeler ¶68 “use data compression techniques for being able to store and transfer map data thereby reducing storage and transmission costs.”)
and/or a storage cost for the sampled data. (Wheeler ¶68 “use data compression techniques for being able to store and transfer map data thereby reducing storage and transmission costs.”)

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rabel in view of Wheeler, further in view Wolfram.
With respect to claim 16 and similarly 20, 
Rabel in view of Wheeler discloses;
sampled data
(Rabel 714, analyze road information to determine updates to map data FIG. 7 )
(Rabel 902, FIG. 9 collect sensor data as vehicle traverses road network)
(Rabel claim 1, “process and fuse sensor data captured by two or more sensors of the plurality of sensors to generate a multisensory data stream comprising a plurality of observations  corresponding to a portion of a road network”)
(Rabel  ¶ 5 “When the vehicle is within the request region, the vehicle apparatus may use sensor information/ data captured by sensors onboard the vehicle to generate an observation”; Rabel  ¶¶ 161 “lane marking sample points”;  Rabel  ¶188 “measurement rate for driving surface edge sample point coordinates is a predetermined and/or predefined spatial sampling rate.”; Rabel ¶190 “an example embodiment, the driving surface edge portion 1810 may comprise a sample point field”; Rabel ¶192 “sample points are collected along the top edge of the roadside barrier”; Rabel ¶90 “real world object and/or a feature corresponding to the particular observation class is located at a location determined by averaging the locations reported for the observations by the plurality maplets. The average may be a weighted average based, for example, on covariance matrices provided by the corresponding maplets, a relevant accuracy or standard deviation provided in the header of the maplet, and/or the like . . . the map information/data may be compared to the merged road information/data to validate the map information/ data. In an example embodiment, new road/lane segments may be added to the map information/data based on merged road information/data. In an example embodiment, an update or modification of map information/data may be determined based on the merged road information/data”
Rabel in view of Wheeler fails to disclose;
wherein the sampled data further comprises operational commands of a plurality of vehicles.
However, Wolfram, from the same field of endeavor, discloses:
wherein the sampled data further comprises operational commands of a plurality of vehicles. (Wolfram ¶16 “A modeled movement of the vehicle can then be virtually derived using a movement model of the vehicle on the basis of the received control command inputs, with the result that the movement of the vehicle with respect to the actual control command inputs can be simulated in a movement modeling unit.”)
Accordingly, it would have been obvious to one of ordinary skill in the art to implement sampling data comprising of operational commands of a plurality of vehicles, as taught by Wolfram, with the method of Rabel in view of Wheeler, in order to more easily model the movement of a vehicle. (Wolfram ¶16 “A modeled movement of the vehicle can then be virtually derived using a movement model of the vehicle on the basis of the received control command inputs”) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARVILLE ALBERT HOLLINGSWORTH IV/Examiner, Art Unit 3667          
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667